PER CURIAM.
We do not find in the record sufficient reason to reverse the decision of the district judge, who heard and saw the witnesses. The testimony indicates quite clearly that they differed greatly in intelligence. While we do not in all respects agree with the theory of the movements of the vessels as set forth in his opinion, we concur in the conclusion of the district judge that the proximate cause of the collision was the navigation of the Carroll Boys, which was evidently making for the left-hand side of the East river, and “miscalculated or neglected to consider the space necessary for the turn of the barge in going through the slack water” of the Battery. The decree of the district court is affirmed, with interest, and costs to the Leonard against the appellant.